DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 11 as well as the addition of claims 21 and 22.  Currently claims 1-22 are pending.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1, 11, or 17 relating to a system, method and kit for manufacturing a batting helmet shell comprising a first base mold core portion with a plurality of interlocking inner side mold-core portions and a second base mold-core portion with a plurality of interlocking outer mold-core portions which when arranged as claimed provide a cavity to receive a molding material to form a batting helmet.  
The closest prior art of record, Nakade, teaches a batting helmet shell mold comprising a plurality of core portions which when arranged provide a cavity to receive a molding material to form a batting helmet.  Additional prior art such as Leitch, depicts modular molding elements in general with a plurality of removable and replaceable parts.  However, as discussed in applicant’s persuasive arguments filed 11/23/2020, the prior art of record does not teach nor render obvious the entirety of the particularly claimed subject matter of at least the independent claims.
Claims 2-10, 12-16 and 18-22 depend upon claims 1, 11 and 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742